                                                                        Louis V. Fasulo, Esq.– NY & NJ
                                                                        Samuel M. Braverman, Esq.– NY & NJ
                                                                        Charles Di Maggio, Esq.– NY & CO

                                                                        www.FBDMLaw.com




                                                         -XO\
  Hon. Paul A. Engelmayer
  United States District Court for the
  Southern District of New York
  40 Foley Square
  New York, New York 10007

  Re.:     United States v. Jonathan Matias
           Case No.: 15 Cr. 877 (PAE) 9265

  Dear Judge Engelmayer,

          ,UHSUHVHQW-RQDWKDQ0DWLDVLQWKHDERYHPDWWHUZKLFKLVVFKHGXOHGIRUDFRQIHUHQFHRQD
  9LRODWLRQRI6XSHUYLVHG5HOHDVHRQ-XO\$VWKH&RXUWZDVSUHYLRXVO\PDGHDZDUHWKLV
  YLRODWLRQSURFHHGLQJVWHPVIURPDFDVHSHQGLQJLQ%URQ[&RXQW\7KHVWDWHFDVHZDVDGMRXUQHGWR
  $XJXVW,QRUGHUWRDOORZIRUWKHVWDWHPDWWHUWREHGLVSRVHGRI,UHVSHFWIXOO\UHTXHVWDGD\
  DGMRXUQPHQWWRDQ\GD\GXULQJWKHZHHNRI2FWREHURU2FWREHU

         7KH*RYHUQPHQWKDVQRREMHFWLRQWRWKLVUHTXHVW

         7KDQN\RXIRU\RXUDWWHQWLRQLQWKLVPDWWHU



                                                         Respectfully submitted,

                                                         s/Louis V. Fasulo
                                                         Louis V. Fasulo
                                                         Fasulo Braverman & Di Maggio, LLP
                                                         225 Broadway, Suite 715
                                                         New York, New York 10007
                                                         Tel. 212-566-6213

GRANTED. The conference is adjourned to October 14, 2021 at 2:30 p.m. The Clerk of Court is requested
to terminate the motion at Dkt. No. 331.                                     7/9/2021
                                          SO ORDERED.

                                                                 
                                                            __________________________________
                                                                  PAUL A. ENGELMAYER
                                                                  United States District Judge
